DETAILED ACTION
This office action is in response to applicant’s submission filed on 05/07/2020, which has an effective filing date of 05/16/2019. Claims 1-20 are pending and are directed towards apparatus, method, and computer product for Managing Ledger Data on Blockchain.  This is Non-Final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to because Figures 2, 3A, 3B, 5, and 7 are eligible and provide no reference numbers for components in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
2.	Claims 1 and 11 are objected to because of the following informalities:  
A.	Claim 1, line 2, recites “a traversing unit, configured to” should recite “a traversing unit configured to”.
B.	Claim 1, line 5, recites “a classifying unit, configured to” should recite “a classifying unit configured to”.
C.	Claim 1, line 5, recites “classify conflict pairs each composed of” should recite “classify conflict pairs, where each of the conflict pairs comprises” or similar recitation.
D.	Claim 1, line 6-7, should include a comma after “transaction” and before “into”.
E.	Claim 1, line 7, recites "a different conflict patterns" should recite "different conflict patterns".
F.	Claim 11, line 5, recites “classifying conflict pairs each composed of” should recite “classify conflict pairs, where each of the conflict pairs comprises” or similar recitation.
G.	Claim 11, line 6, should include a comma after “transaction” and before “into”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 14 recite the limitation "the same function" in lines 2 of claim 4 and line 2 of claim 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	As per claim 20 recites a “program product”, which is explicitly to a computer program per se, and are therefore software per se not embodied on non-transitory computer readable medium.  Therefore, claim 20 is directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-6, 11-16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (How to Databasify a Blockchain: the Case of Hyperledger Fabric), hereinafter Sharma, published Nov. 1, 2018 in view of Ramabaja (US Pub. 2019/0079950) filed on Sep. 10, 2018.
Regarding claim 1, Sharma teaches a device for managing ledger data on a blockchain, comprising (section 2.2, para 1, line 1-4 and para 2, line 1-9; permissioned blockchain system maintaining a ledger of all transactions): 
a traversing unit, configured to traverse a block where each invalid conflict transaction on the blockchain occurs and one or more previous transactions in a neighboring block of the block, until a previous transaction which causes the invalid conflict transaction is determined (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key); 
a classifying unit, configured to classify conflict pairs each composed of the invalid conflict transaction and the previous transaction which causes the invalid conflict transaction into a different conflict patterns (section 5.3, para 4, line 1-26; observe pattern of aborted transactions due to inter-block conflicts, such as reading stale data and inter-block conflicts due to large block size); and
the conflict pattern corresponding to suggestion of improving a chaincode, to avoid occurrence of the invalid conflict transaction (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read by transaction T5 and abort the transaction proposal) 
Sharma does not teach a suggesting unit configured to provide, for each of the conflict patterns, a corresponding suggestion of improving a blockchain. 
	Ramabaja teaches a suggesting unit configured to provide, for each of the conflict patterns, a corresponding suggestion of improving a blockchain (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types.  Doing so would prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
	Regarding claim 2, Sharma and Ramabaja teaches apparatus of claim 1.
Sharma teaches the traversing unit is further configured to: for an identifier of a read ledger operation of the invalid conflict transaction, look up a write ledger operation in a path of traversing in backtracking manner; and determine, as the previous transaction which causes the invalid conflict transaction, a previous transaction to which the write ledger operation belongs (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key).
Regarding claim 3, Sharma and Ramabaja teaches apparatus of claim 2.
Sharma does not teach the invalid conflict transaction and the previous transaction are simultaneously submitted.
Ramabaja teaches the invalid conflict transaction and the previous transaction are simultaneously submitted (para 33, line 1-30; a collision occurs when two or more blocks occurs simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide a collision occurs when two or more blocks occurs simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 4, Sharma and Ramabaja teaches apparatus of claim 1.
Sharma teaches the conflict pattern includes concurrently invoking the same function and concurrently invoking different functions (section 3.2.1, para 1, line 1-12 and section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read by transaction T5 while the other transactions performs their update, such as key write).   
Regarding claim 5, Sharma and Ramabaja teaches apparatus of claim 4.
Sharma teaches the chaincode (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism)
Sharma does not teach when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation.
	Ramabaja teaches when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 6, Sharma and Ramabaja teaches apparatus of claim 1.
Sharma teaches the traversing unit is further configured to traverse all blocks on the blockchain, to extract document structures of all transactions, and the device further includes an organizing unit configured to re-organize the ledger data using the document structures, to provide a ledger data query (section 3.2.2, para 2, line 1-7 and para 3, line 1-3; database system determines query result set for transactions records and apply it to the Fabric).
Regarding claim 11, Sharma teaches a method for managing ledger data on a blockchain, comprising (section 2.2, para 1, line 1-4 and para 2, line 1-9; permissioned blockchain system maintaining a ledger of all transactions): 
traversing a block where each invalid conflict transaction on the blockchain occurs and one or more previous transactions in a neighboring block of the block, until a previous transaction which causes the invalid conflict transaction is determined (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key); 
classifying conflict pairs each composed of the invalid conflict transaction and the previous transaction which causes the invalid conflict transaction into a different conflict patterns (section 5.3, para 4, line 1-26; observe pattern of aborted transactions due to inter-block conflicts, such as reading stale data and inter-block conflicts due to large block size); and
the conflict pattern corresponding to suggestion of improving a chaincode, to avoid occurrence of the invalid conflict transaction (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read by transaction T5 and abort the transaction proposal) 
Sharma does not teach providing, for each of the conflict patterns, a corresponding suggestion of improving a blockchain. 
	Ramabaja teaches providing, for each of the conflict patterns, a corresponding suggestion of improving a blockchain (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types.  Doing so would prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 12, Sharma and Ramabaja teaches method of claim 11.
Sharma teaches for an identifier of a read ledger operation of the invalid conflict transaction, looking up a write ledger operation in a path of traversing in backtracking manner; and determining, as the previous transaction which causes the invalid conflict transaction, a previous transaction to which the write ledger operation belongs (section 3.2, para 2, line 1-5 and section 3.2.1, para 1, line 1-12; determine cross-block conflicts, where transaction T5 become invalid due to T5 reading stale data after T1, T2, T3, or T4 has written the value of a key).
Regarding claim 13, Sharma and Ramabaja teaches method of claim 12.
Sharma does not teach the invalid conflict transaction and the previous transaction are simultaneously submitted.
Ramabaja teaches the invalid conflict transaction and the previous transaction are simultaneously submitted (para 33, line 1-30; a collision occurs when two or more blocks occurs simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide a collision occurs when two or more blocks occurs simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 14, Sharma and Ramabaja teaches method of claim 11.
Sharma teaches the conflict pattern includes concurrently invoking the same function and concurrently invoking different functions (section 3.2.1, para 1, line 1-12 and section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism to detect a stale read by transaction T5 while the other transactions performs their update, such as key write).   
Regarding claim 15, Sharma and Ramabaja teaches method of claim 14.
Sharma teaches the chaincode (section 4.2.1, para 2, line 1-8; smart contract with fine-grained concurrency control mechanism)
Sharma does not teach when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation.
	Ramabaja teaches when the conflict pattern is concurrently invoking the same function, the suggesting unit is further configured to provide a suggestion of improving the blockchain by adopting one time of batch invocation (para 33, line 1-30; blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide blockchain systems comprise methods to mitigate each of these collision types, such as ordering multiple incoming blocks when two or more blocks occur simultaneously.  Doing so would allow for ways to mitigate the collision and prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
Regarding claim 16, Sharma and Ramabaja teaches method of claim 11.
Sharma teaches traversing all blocks on the blockchain, to extract document structures of all transactions, and the device further includes an organizing unit configured to re-organize the ledger data using the document structures, to provide a ledger data query (section 3.2.2, para 2, line 1-7 and para 3, line 1-3; database system determines query result set for transactions records and apply it to the Fabric).
Regarding claim 20, Sharma does not teach a program product, including machine readable instruction codes stored therein, wherein the machine readable instruction codes, when being read and executed by a computer,
Ramabaja teaches a program product, including machine readable instruction codes stored therein, wherein the machine readable instruction codes, when being read and executed by a computer (para 17, line 1-9 and para 157, line 1-7; computer executes machine-readable instructions that is suitable for storing data),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma to incorporate the teachings of Ramabaja to provide computer executes machine-readable instructions that is suitable for storing data.  Doing so would allow for performing steps to prevent the blockchain from failing or stalling due to block collision, as recognized by Ramabaja.
cause the computer to implement the method according to claim 11 (see rejection for claim 11).
10.	Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Ramabaja and Falk (US Pub. 2020/0242604) filed on Jul. 9, 2018.
Regarding claim 7, Sharma and Ramabaja teaches apparatus of claim 6.
Sharma and Ramabaja do not teach the classifying unit is further configured to classify the extracted document structures into different types, and the traversing unit is further configured to re-traverse the ledger data on the blockchain based on the classified types, to collect all documents as the document structures.
Falk teaches the classifying unit is further configured to classify the extracted document structures into different types, and the traversing unit is further configured to re-traverse the ledger data on the blockchain based on the classified types, to collect all documents as the document structures (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 8, Sharma, Ramabaja, and Falk teaches apparatus of claim 7.
Sharma and Ramabaja do not teach a storage unit configured to store all the collected documents in a form of the document structures into a third-party database.
Falk teaches a storage unit configured to store all the collected documents in a form of the document structures into a third-party database (para 66, line 1-8 and para 68, line 1-19; transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 9, Sharma and Ramabaja teaches apparatus of claim 1.
Sharma and Ramabaja do not teach the traversing unit is further configured to traverse all transactions stored in the ledger data on the blockchain, and the device further comprises an organizing unit and an indexing unit, where the organizing unit is configured to re-organize the ledger data based on identifiers of the ledger data, and the indexing unit is configured to establish indices for the ledger data based on the identifiers.
Falk teaches the traversing unit is further configured to traverse all transactions stored in the ledger data on the blockchain, and the device further comprises an organizing unit and an indexing unit, where the organizing unit is configured to re-organize the ledger data based on identifiers of the ledger data, and the indexing unit is configured to establish indices for the ledger data based on the identifiers (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 10, Sharma and Ramabaja teaches apparatus of claim 9.
Sharma and Ramabaja do not teach a storage unit configured to store the ledger data with the indices into a third-party database, for tracking of history data.
Falk teaches a storage unit configured to store the ledger data with the indices into a third-party database, for tracking of history data (para 68, line 1-19 and para 69, line 1-15; transaction selection device on blockchain environment classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria, where selection of the at least one transaction is based on the classification criteria).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide transaction selection device on blockchain environment classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria, where selection of the at least one transaction is based on the classification criteria.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 17, Sharma and Ramabaja teaches method of claim 16.
Sharma and Ramabaja do not teach classifying the extracted document structures into different types, and re-traversing the ledger data on the blockchain based on the classified types, to collect all documents as the document structures.
Falk teaches classifying the extracted document structures into different types, and re-traversing the ledger data on the blockchain based on the classified types, to collect all documents as the document structures (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed blockchain transactions based on at least one criteria and select the at least one transaction based on the classification.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 18, Sharma, Ramabaja, and Falk teaches method of claim 17.
Sharma and Ramabaja do not teach storing all the collected documents in a form of the document structures into a third-party database.
Falk teaches storing all the collected documents in a form of the document structures into a third-party database (para 66, line 1-8 and para 68, line 1-19; transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide transaction selection device operates in a blockchain environment and receives and classifies a plurality of non-confirm transactions.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Regarding claim 19, Sharma and Ramabaja teaches method of claim 11.
Sharma and Ramabaja do not teach traversing all transactions stored in the ledger data on the blockchain; re-organizing the ledger data based on identifiers of the ledger data; and establishing indices for the ledger data based on the identifiers.
Falk teaches traversing all transactions stored in the ledger data on the blockchain; re-organizing the ledger data based on identifiers of the ledger data; and establishing indices for the ledger data based on the identifiers (para 68, line 1-19 and para 69, line 1-15; classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharma and Ramabaja to incorporate the teachings of Falk to provide classify the plurality of non-confirmed transactions from blockchain participants based on at least one criteria and select the at least one transaction based on the classification criteria.  Doing so would allow for filtering the plurality of non-confirmed transactions in a blockchain, as recognized by Falk.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Puddu et al. (US Pub. 2020/0067697) discloses chameleon hashes can be used to construct the transaction's Merkle tree, by doing this whenever a transaction needs to be replaced or deleted a collision within the tree can be efficiently computed where this procedure enables to change part of the tree while leaving its root intact; Sun et al. (US Pub. 2020/0336294) discloses proposed transactions in the endorsement phase may become invalid during validation in the commitment phase, because the world state may have been changed compared with that in the endorsement phase where this problem is due to situations in which many clients may possibly submit different transactions to a group of related endorsers; Tong et al. (US Patent 11,070,360) discloses identifying pending blockchain transactions in a transaction queue, determining states of the pending blockchain transactions, determining whether the pending blockchain transactions in the transaction queue are valid based on the determined states.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492